DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ Amendment/Response dated 03/03/2021 has been entered and carefully considered.  In the Amendment/Response, claims 1, 4, 6, 7, 11 and 26-29 were amended, and claims 30-31 were newly added.  Claims 3, 5, 9, and 12-14 were cancelled.  Claims 1, 4, 6, 7, 11 and 25-31 are pending and have been examined in this action.  Applicants’ amendments and new claims necessitated new searches and new rejections.  While Applicants’ arguments in conjunction with the claim cancellations and amendments have overcome the previous claim objection and rejections under 35 U.S.C. 112 and 35 U.S.C. 103, the Examiner notes the new rejections under 35 U.S.C. 103 in view of previously cited Rosenshein and Rosenshein 2, and newly cited Wang et al. and Bennett et al. (see below).  Rejections and/or objections not reiterated from previous actions are hereby withdrawn.  The following rejections are either reiterated or newly applied and constitute the complete set of rejections currently being applied to the present application.  This action has been made FINAL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 7, 11 and 25-31 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenshein (US20100274105, cited previously) in view of Wang et al. (US20110152654), Bennett et al. (US20110190595), and Rosenshein 2 (US20150282763, cited previously).
Regarding claims 1, 4, and 11, as mentioned in the previous action, Rosenshein teaches a ring-shaped vaginal drug delivery device adapted for disposition within a vaginal cavity (see paragraph [0009], claim 1 of Rosenshein, and Figure 5).  The drug delivery device taught by Rosenshein comprises a housing comprising a flexible i.e., a therapeutic agent, see paragraph [0019]); and a controller configured to control the release of the at least one therapeutic agent into the vaginal cavity in response to the detection of physiological parameters in the vagina (see paragraphs [0019] and [0020]).  While being disposed within the body cavity, the vaginal drug delivery device of Rosenshein measures one or more physiological parameters and administers one or more therapeutic agent via their control module (see paragraphs [0009] and [0019]).  The device of Rosenshein is operative to, upon wireless interrogation or direct interconnection, download accumulated measurements to a processing platform for evaluation, and connect to a control module which may be operative to control the dosage volume and/or administer multiple doses (see paragraphs [0043] and [0046], and Figure 8).  
Regarding claim 6, the vaginal drug delivery device of Rosenshein may be configured to implement controlled release of a therapeutic agent via a control module which may intermittently actuate a valve connected to a reservoir according to a programmed release pattern (see paragraphs [0034] and [0042]).  
Regarding claim 26, Rosenshein teaches vaginal drug delivery devices comprising a battery, a pump, and one or more sensors mounted on a surface within rigid members of a housing (see paragraphs [0010], [0019], and [0033]).  


Regarding the newly added limitations to claim 1 and new claim 30, although Rosenshein teaches the measurement of insulin levels in a subject using their devices (see paragraph [0050]), Rosenshein does not explicitly the release of insulin or an insulin agonist from a reservoir within their devices based on glucose levels measured by one or more continuous glucose sensors.
Wang et al. teach continuous sensors designed to measure a concentration of an analyte of interest such as glucose (see paragraph [0029]).  The continuous sensors of Wang et al. are suitable for implantation in a mammal and can be used to measure a concentration of an analyte in biological fluids such as a cervical or vaginal secretion (see paragraph [0102]).  Wang et al. teach that their sensors can be incorporated in infusion systems designed to control the rate that medication is infused into the body of a user.  Wang et al. teach that such an infusion system can include a sensor and an associated meter which generates an input to a controller which in turn operates a delivery system.  Wang et al. teach that in such systems, the meter associated with the glucose sensor may also transmit commands to, and be used to remotely control, a delivery system that delivers insulin to the user (see paragraph [0104]).
Based on the teachings of Wang et al., it would have been obvious to one of ordinary level of skill in the art before the effective filing date of the claimed invention to incorporate one or more continuous glucose sensors on a surface within one or more 

Regarding the limitations of claims 1, 7, 29, and new claim 31, although Rosenshein teaches controlled release of a therapeutic agent via a control module which may intermittently actuate a valve connected to a reservoir according to a programmed release pattern, Rosenshein does not explicitly recite one or more controllers that release a compound according to a release pattern of medication that is pre-programmed and adjusted remotely based on the physiological data gathered by one or more sensors, or a release pattern that is directly and automatically adapted by the device itself based on diagnostic measurements made by the device.  Regarding the specific limitations of claim 4, 7, and 25, although Rosenshein teach that their vaginal drug delivery device may be monitored remotely by a physician or wearer of the device (see paragraph [0018]), Rosenshein does not explicitly recite the remote 
Wang et al. (cited above) teach closed loop infusion systems designed to control the rate that medication is infused into the body of a user. Such a closed loop infusion system includes a sensor and an associated meter which generates an input to a controller which in turn operates a delivery system (e.g. one that calculates a dose to be delivered by a medication infusion pump).  Wang et al. teach that in such a closed loop system, the meter associated with the sensor may directly and automatically transmit commands to the delivery system based on measurements provided by the sensor.  As mentioned above, Wang et al. also teach that a meter associated with their sensor may be used to remotely control their delivery system (see paragraph [0104]).
Bennett et al. teach devices which provide intravaginal monitoring and drug delivery.  The devices of Bennett et al. can comprise glucose sensors and a mode of operation for administrating a drug to increase via communication to an insulin pump (see Abstract and paragraphs [0149] and [0193]).  Bennett et al. teach that their intravaginal monitoring device is able to communicate with and receive control signals pertaining to the functioning of the intravaginal monitoring device from a wireless enabled device such as a smart phone possessed by a physician (see paragraph [0044] and [0077]).
Based on the overall teachings of Wang et al. and Bennett et al., which teach intravaginal monitoring and drug delivery devices comprising sensors and control circuitry in communication with remote devices such as a smart phone, it would have been well within the ordinary level of skill in the art before the effective filing date of the 

Regarding the specific limitations of claim 27, although Rosenshein teaches that their vaginal drug delivery devices may include a transmitter that is operative to transmit information wirelessly to an external device, the cited art of record mentioned above does not explicitly recite an antenna in a flexible member of their housing.
As mention in the previous action, Rosenshein 2 discloses a physiological measuring device adapted for disposition within the vagina for an extended period of time.  While disposed within the body cavity, the device periodically measures one or more physiological parameters (see paragraph [0002]).  The device of Rosenshein 2 may also administer one or more therapeutic agents (see paragraph [0018]).  
Based on the teachings of Rosenshein 2, it would have been obvious to one of ordinary level of skill in the art before the effective filing date of the invention to incorporate an antenna in a flexible member of a housing within the vaginal drug delivery devices of Rosenshein so that the devices can send and/or receive wireless signals while the devices are disposed within the body.

Response to Arguments
Claim Objections
The Examiner acknowledges that the previous claim objection should have recited claim 9 rather than claim 13.  Applicants’ cancellation of claim 9 has rendered the previous claim objection moot, and this objection has been withdrawn.

Claim Rejections under 35 U.S.C. 112(b)
Applicants’ amendments to claims 1, 7, and 26-29 have overcome the previous rejections under 35 U.S.C. 112(b), and these rejections have been withdrawn.  Also, Applicants’ cancellation of claims 9 and 12 has rendered the previous rejections of these claims under 35 U.S.C. 112(b) moot, and these rejections have been withdrawn.
Regarding claim 6, Applicants argue that each of the terms ‘pulsatile release’, ‘spiked release’, ‘timed release’ and ‘intermittent release’ refers to a different type of release profile as known to those of ordinary skill in the art.  Applicants also state that 

Claim Rejections under 35 U.S.C. 112(d)
Applicants’ amendments to claims 4, 11, and 29 have overcome the previous rejections under 35 U.S.C. 112(d), and these rejections have been withdrawn.  Also, Applicants’ cancellation of claims 3 and 5 has rendered the previous rejections of these claims under 35 U.S.C. 112(d) moot, and these rejections have been withdrawn.

Claim Rejections under 35 U.S.C. 103
Applicants argue that the combination of Rosenshein, Ausiello, Kale and Rosenshein 2 is silent regarding glucose sensors and administration of insulin or insulin agonist based on measured glucose levels as recited in the amended claims.  Applicants argue that Rosenshein does not teach or suggest glucose measurement, and that the physiological measuring device of Rosenshein is primarily configured for the purpose of identifying and treating hypogonadism in women.  Applicants argue that because there is no indication in the reference that glucose measurement and insulin administration is at all relevant for the diagnosis and treatment of a condition 
While Applicants’ arguments directed towards Rosenshein, Ausiello, Kale and Rosenshein 2 were found to be persuasive in view of the amended claims, the Examiner notes the new rejections under 35 U.S.C. 103 in view of previously cited Rosenshein and Rosenshein 2, and newly cited Wang et al. and Bennett et al. (see above).  As explained in detail above, based on the newly cited art of record, it would have been obvious to one of ordinary level of skill in the art before the effective filing date of the claimed invention to incorporate one or more continuous glucose sensors on a surface within one or more rigid members of a housing in a device of Rosenshein, with a reasonable expectation that such a device would effectively measure glucose levels in a cervical or vaginal secretion after implantation in a vaginal cavity.  Furthermore, because the newly cited art of record teaches glucose sensors that may also transmit commands to, and be used to remotely control, a delivery system that delivers insulin to a user, it would have been well within the ordinary level of skill in the art before the effective filing date of the claimed invention to include insulin or an insulin agonist in the reservoir of a device of Rosenshein, such that the vaginal drug delivery device of Rosenshein delivers insulin or insulin agonist to the user from the reservoir based on instructions received from a control module in communication with one or more continuous glucose sensors.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDEEP SINGH whose telephone number is (571)270-3881.  The examiner can normally be reached on Monday-Friday, 10 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RANDEEP SINGH/Examiner, Art Unit 1615                                                                                                                                                                                                        
/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615